Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 9/24/2020. 
Claims 1, 4-6, 9-14, 17-20, 23-25 are allowed.  
Claims 2-3, 7-8, 15-16, 21-22 are cancelled. 

Allowable Subject Matter
Claims 1, 4-6, 9-14, 17-20, 23-25 are allowed.  
			
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Richard A Dyer on 2/2/2022. 

Amendments to the Claims
	The listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:
1. (Currently amended) A apparatus for a safety critical electronic control unit, comprising:
a plurality of reconfigurable circuits; 
a security circuit coupled to the plurality of reconfigurable circuits, the security circuit arranged to:
monitor a first reconfigurable circuit of the plurality of reconfigurable circuits for an anomaly, the first reconfigurable circuit designated as a primary circuit, and
determine whether an anomaly has been detected; and 
a reconfiguration circuit coupled to the security circuit and the plurality of reconfigurable circuits, the reconfiguration circuit arranged to:
disconnect the first reconfigurable circuit from a bus responsive to a determination that an anomaly has been detected to quarantine the first reconfigurable circuit,
connect a second reconfigurable circuit of the plurality of reconfigurable circuits to the bus, the second reconfiguration circuit designated as a redundant circuit, 
designate the second reconfigurable circuit as the primary circuit,
refurbish the first reconfigurable circuit to a default state, and
designate the first reconfigurable circuit as the redundant circuit.
2-3. (Canceled) 
4. (Currently amended) The apparatus of claim 1, the reconfiguration circuit arranged to update the default state prior to refurbishing the first reconfigurable circuit. 
5. (Original) The apparatus of claim 1, the security circuit arranged to monitor the second reconfigurable circuit of the plurality of reconfigurable circuits for an anomaly.




an in-vehicle network (IVN);
a plurality of electronic control units coupled via the IVN; and
at least one safety critical ECU coupled to the IVN, the at least one safety critical ECU comprising: 
a plurality of reconfigurable circuits; 
a security circuit coupled to the plurality of reconfigurable circuits, the security circuit arranged to:
monitor a first reconfigurable circuit of the plurality of reconfigurable circuits for an anomaly, the first reconfigurable circuit designated as a primary circuit, and
determine whether an anomaly has been detected; and 
a reconfiguration circuit coupled to the security circuit and the plurality of reconfigurable circuits, the reconfiguration circuit arranged to:
disconnect the first reconfigurable circuit from a bus responsive to a determination that an anomaly has been detected to quarantine the first reconfigurable circuit,
connect a second reconfigurable circuit of the plurality of reconfigurable circuits to the bus, the second reconfiguration circuit designated as a redundant circuit, and
designate the second reconfigurable circuit as the primary circuit,
refurbish the first reconfigurable circuit to a default state, and
designate the first reconfigurable circuit as the redundant circuit.
7-8. (Canceled) 
9. (Currently amended) The system of claim 6, the reconfiguration circuit arranged to update the default state prior to refurbishing the first reconfigurable circuit.
10. (Original) The system of claim 6, the security circuit arranged to monitor the second reconfigurable circuit of the plurality of reconfigurable circuits for an anomaly.

12. (Original) The system of claim 6, wherein the system is implemented in an autonomous vehicle. 
13. (Original) The system of claim 12, wherein the safety critical ECU comprises a lane keeping ECU or an assisted braking ECU. 
14. (Currently amended) A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a platform computing device, cause the platform computing device to:
monitor, for an anomaly via security circuitry of the platform computing device, a first reconfigurable circuit of a plurality of reconfigurable circuits of the platform computing device, the first reconfigurable circuit designated as a primary circuit;
determine whether an anomaly has been detected;
disconnect, via reconfiguration circuitry of the platform computing device, the first reconfigurable circuit from a bus responsive to a determination that an anomaly has been detected to quarantine the first reconfigurable circuit;
connect, via the reconfiguration circuitry, a second reconfigurable circuit of the plurality of reconfigurable circuits to the bus, the second reconfiguration circuit designated as a redundant circuit; 
designate, via the reconfiguration circuitry, the second reconfigurable circuit as the primary circuit;
refurbish, via the reconfiguration circuitry, the first reconfigurable circuit to a default state; and
designate, via the reconfiguration circuitry, the first reconfigurable circuit as the redundant circuit.
15-16. (Canceled) 
17. (Original) The computer-readable storage medium of claim 14, comprising instructions that when executed by the platform computing device, cause the platform computing device 
18. (Original) The computer-readable storage medium of claim 14, wherein the platform computing device is platform circuitry of an electronic control unit (ECU).
19. (Original) The computer-readable storage medium of claim 18, wherein the ECU is an ECU of an autonomous vehicle.
20. (Currently amended) A method, comprising:
monitoring, for an anomaly via security circuitry of a platform, a first reconfigurable circuit of a plurality of reconfigurable circuits of the platform, the first reconfigurable circuit designated as a primary circuit;
determine whether an anomaly has been detected;
disconnect, via reconfiguration circuitry of the platform, the first reconfigurable circuit from a bus responsive to a determination that an anomaly has been detected to quarantine the first reconfigurable circuit;
connect, via the reconfiguration circuitry, a second reconfigurable circuit of the plurality of reconfigurable circuits to the bus, the second reconfiguration circuit designated as a redundant circuit; 
designate, via the reconfiguration circuitry, the second reconfigurable circuit as the primary circuit;
refurbishing, via the reconfiguration circuitry, the first reconfigurable circuit to a default state; and
designating, via the reconfiguration circuitry, the first reconfigurable circuit as the redundant circuit.
21-22. (Canceled)
23. (Original) The method of claim 20, comprising monitoring, for an anomaly via security circuitry, the second reconfigurable circuit of the plurality of reconfigurable circuits.
24. (Original) The method of claim 20, wherein the platform is platform circuitry of an electronic control unit (ECU).

25. (Original) The computer-readable storage medium of claim 24, wherein the ECU is an ECU of an autonomous vehicle.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al US Patent 9,792,440 discloses secure boot of a vehicular system to perform security self-verification of first electronic circuit (ECU) with security challenge and verification of response with first and second ECU’s. 
Caprioli et al US Patent 10,063,569 discloses custom protection against side channel attack for shielding code and for each processor to provide a specific level of protection. 
Fons et al US Patent 10,664,413 discloses ECU electronic circuit control unit to store encrypted data with main control unit with access to decrypted data and separate IC’s integrated circuits connected via bus to allow encrypt/decrypt at run time and wire-speed. 
Liu et al US Patent 10,848,306 discloses secure programming of reconfigurable circuit with plurality of security algorithm with first confiburation and combination of connecting circuits to deter security risks of sensitive data management. 



Conus et al US Publication 2020/0401730 discloses software defined radio chip for integration on a host device with reconfigurable programmable logic to provide secure digital signal processing. 
Mentens et al US Publication 2020/0366294 discloses reconfigurable logic circuit with first, second and third switching circuits arranged to be configured in a mode with exclusive logic block for secure data processing.
Abdolee et al US Publication 2020/0344040 discloses hardware encryption module with reconfigurable block ciphers, stream ciphers, and their components for IoT with unique secret in digital protocols to be able to mix keys to be changed at random. 
             			
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 2/3/2022 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 6, 14 and 20 as follows :
Claims ‘ .. monitoring, for an anomaly via security circuitry of a platform, a first reconfigurable circuit of a plurality of reconfigurable circuits of the platform, the first reconfigurable circuit designated as a primary circuit;
determine whether an anomaly has been detected;
disconnect, via reconfiguration circuitry of the platform, the first reconfigurable circuit from a bus responsive to a determination that an anomaly has been detected to quarantine the first reconfigurable circuit;

designate, via the reconfiguration circuitry, the second reconfigurable circuit as the primary circuit;
refurbishing, via the reconfiguration circuitry, the first reconfigurable circuit to a default state; and
designating, via the reconfiguration circuitry, the first reconfigurable circuit as the redundant circuit.’ with additional detailed steps in claim(s) as described in independent claim(s) on 2/3/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431